DETAILED ACTION
This action is in response to the Amendment dated 07 November 2022.  No claims are amended.  No claims have been added or cancelled.  Claims 1-11 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
As indicated in the previous office action, Claim 7 is objected to because of the following informalities: claim 7 recites “receiving an input form the occupancy sensor,” examiner suggests “receiving an input from the occupancy sensor.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Steelcase “RoomWizard II User Manual” <URL: https://www.steelcase.com/content/uploads/2014/12/UserManual_5712.pdf> (hereinafter: RoomWizard) in view of Uptegraph (US 5,933,391).

Examiner notes that the instant application, currently assigned to Steelcase Inc., and the primary reference RoomWizard (also by Steelcase) appear to be commonly owned.  RoomWizard qualifies as prior art under 35 U.S.C. 102(a)(1).  While RoomWizard does not have a publishing date printed directly within the user manual, the earliest archive of the published user manual on Wayback Machine’s Internet Archive is 22 February 2016, which is more than one (1) year from the instant application’s effective filing date of 31 March 2017 and thus neither 35 U.S.C. 102(b)(1) exceptions can be applied.  A screenshot of the archive date is provided along with the manual <URL: https://web.archive.org/web/20160222003526/https://www.steelcase.com/content/uploads/2014/12/UserManual_5712.pdf>.  All citations from RoomWizard are to the actual page numbers of the user manual indicated at the bottom of each page of the manual.

As for independent claim 1, RoomWizard teaches a system comprising:
a visual status indicator of the status of the associated space having at least a first state indicating availability and a second state indicating a reservation for the associated space [(e.g. see RoomWizard pages 3 and 5) ”Quickly determine occupied and available rooms by a red or green light … indicates a room’s availability quickly, even from a distance. If a room is in use, the RoomWizard LED status lights are red. Green indicates the room is available”].
a selection input button [(e.g. see RoomWizard pages 4 and 11) ”To claim an available room for immediate use …  Press “Use Now” on the RoomWizard touch screen … If the room is available, the touch screen includes the … and “Use Now” buttons”].
a visual time indicator for displaying an amount of time [(e.g. see RoomWizard pages 4, 10 and 11) ”Enter the reservation end time by pressing the “+” or “–”buttons to adjust the default end time … RoomWizard displays the current reservation end time and buttons labeled “+” and “-” Press “+” or “–” to add or remove time from the current reservation … The current date and time and the day’s schedule for the meeting room appear at the bottom of the touch screen. Reserved blocks of time appear in red. Available blocks of time are dark blue. The white line on the timeline points to the current block of time … You can quickly see the start and end times of the current reservation or available block of time”].
the time indicator varying based on input [(e.g. see RoomWizard pages 4, 10 and 11) ”Enter the reservation end time by pressing the “+” or “–” buttons to adjust the default end time … RoomWizard displays the current reservation end time and buttons labeled “+” and “-” Press “+” or “–” to add or remove time from the current reservation … The current date and time and the day’s schedule for the meeting room appear at the bottom of the touch screen. Reserved blocks of time appear in red. Available blocks of time are dark blue. The white line on the timeline points to the current block of time … You can quickly see the start and end times of the current reservation or available block of time”].
wherein if the selection input button is activated and the visual time indicator is a non-zero number the visual status indicator outputs the second state [(e.g. see RoomWizard pages 5 and 11) ”To claim an available room for immediate use …  Press “Use Now” on the RoomWizard touch screen … Enter the reservation end time by pressing the “+” or “–” buttons to adjust the default end time … If a room is in use, the RoomWizard LED status lights are red”].

RoomWizard does not specifically teach a dial including a rotational sensor or the time indicator varying based on input from the rotational sensor.  However, in the same field of invention, Uptegraph teaches:  
a dial including a rotational sensor [(e.g. see Uptegraph col lines 42-45, col 7 lines 8-17) ”Setting dial 22 is captured between the front housing 16 and back housing 18 of timer 10 and setting dial 22 is adapted for rotation in a clockwise and a counter-clockwise direction with respect to the face of timer 10 … In order to activate timer 10 and to set a desired countdown time, setting dial 22 is rotated in a clockwise direction. During such rotation, bit generator contacts 30 on setting dial 22 are swept over the surface of printed circuit board 26. One prong 60 of each of the bit generator contacts 30 is positioned to maintain contact with the continuous conductor 40 on printed circuit board 26. The other prong 60 is positioned for sweeping contact with spaced conductors 42A-42N”].
the time indicator varying based on input from the rotational sensor [(e.g. see Uptegraph col 3 lines 53-60) ”It is with setting dial 22 that the countdown time displayed by timer 10 is set, increased, or decreased, depending on the user's preference. Clockwise rotation of setting dial 22 with respect to the face of timer 10 increments the countdown time that is displayed by LCD 12. Conversely, counter-clockwise rotation of setting dial 22 with respect to the face of timer 10 decrements the displayed countdown time”].
Therefore, considering the teachings of RoomWizard and Uptegraph, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a dial including a rotational sensor and the time indicator varying based on input from the rotational sensor, as taught by Uptegraph, to the teachings of RoomWizard (e.g. increasing and decreasing time with +/- buttons) because using a dial allows the user to set a countdown time more simply and efficiently (e.g. see Uptegraph col 7 lines 57-59).

As for dependent claim 2, RoomWizard and Uptegraph teach the system as described in claim 1 and RoomWizard further teaches:
further comprising: the visual time indicator being a display on the dial [(e.g. see RoomWizard page 4) ”The RoomWizard touch screen provides today’s timeline for the meeting room. As time passes, the display changes automatically to reflect reservations as they start and end … The current date and time and the day’s schedule for the meeting room appear at the bottom of the touch screen. Reserved blocks of time appear in red. Available blocks of time are dark blue. The white line on the timeline points to the current block of time … You can quickly see the start and end times of the current reservation or available block of time”].  Examiner notes that the current time along with meeting times/lengths are visually displayed on the device.  Moreover, secondary reference Uptegraph shows that the time is displayed on an LCD on the dial [(e.g. see Uptegraph col 3 lines 5-7) ”Timer 10 is provided with a liquid crystal display (or LCD) 12 that indicates a set countdown time as well as an elapsing countdown time” ].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 3, RoomWizard and Uptegraph teach the system as described in claim 1 and RoomWizard further teaches:
further comprising: the status indicator being a light around at least a portion of the periphery of the dial [(e.g. see RoomWizard pages 3 and 5) ”Quickly determine occupied and available rooms by a red or green light … indicates a room’s availability quickly, even from a distance. If a room is in use, the RoomWizard LED status lights are red. Green indicates the room is available”].  Examiner notes that the red and green LEDs are placed at the edges of the device.  Moreover, secondary reference Uptegraph shows an LED placed near the outside perimeter of the dial (see col 3 lines 22-23 and Fig. 1 numeral 14).
The motivation to combine is the same as that used for claim 1.

As for dependent claim 4, RoomWizard and Uptegraph teach the system as described in claim 1, but RoomWizard does not specifically teach further comprising: the visual time indicator increases upon receiving an input from the rotational sensor indicating clockwise rotation of the dial.  However, Uptegraph teaches:
further comprising: the visual time indicator increases upon receiving an input from the rotational sensor indicating clockwise rotation of the dial [(e.g. see Uptegraph col 3 lines 53-57) ”setting dial 22 that the countdown time displayed by timer 10 is set, increased, or decreased, depending on the user's preference. Clockwise rotation of setting dial 22 with respect to the face of timer 10 increments the countdown time that is displayed by LCD 12”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 5, RoomWizard and Uptegraph teach the system as described in claim 1, but RoomWizard does not specifically teach further comprising: the visual time indicator decreases upon receiving an input from the rotational sensor indicating counter-clockwise rotation of the dial.  However, Uptegraph teaches:
further comprising: the visual time indicator decreases upon receiving an input from the rotational sensor indicating counter-clockwise rotation of the dial [(e.g. see Uptegraph col 3 line 53-60) ”Conversely, counter-clockwise rotation of setting dial 22 with respect to the face of timer 10 decrements the displayed countdown time”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 6, RoomWizard and Uptegraph teach the system as described in claim 1, but RoomWizard does not specifically teach further comprising: the input selection button is integrated into the dial wherein depressing the dial activates the selection button.  However, Uptegraph teaches:
further comprising: the input selection button is integrated into the dial wherein depressing the dial activates the selection button [(e.g. see Uptegraph col 4 lines 50-54) ”Mounted within timer 10 and preferably attached to front housing 16 is a printed circuit board 26 on which a pressure switch 28 is mounted. It is this pressure switch 28 that is actuated by depressing finger rest 21 to advance the foot switch 20 into the interior of timer 10 and into contact with the switch 28”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 10, RoomWizard and Uptegraph teach the system as described in claim 1 and RoomWizard further teaches:
further comprising: a data connection to an electronic calendar function [(e.g. see RoomWizard pages 12 and 13) ”RoomWizard web pages enable you to make, change, and delete reservations from any computer connected to the same local area network (LAN) … The calendar is where you specify the date of your meeting. To select a meeting date, click the calendar year, month, and date”].
the data connection providing reservation information about the associated space [(e.g. see RoomWizard page 14) ”There may also be a pull-down list immediately below the menu. Use it to access the calendar and reservation schedules for each group of rooms … The timeline displays the schedule for one room on the date selected on the calendar. Reserved blocks of time appear in red. Available blocks are dark blue”].
the visual status indicator providing the second state in response to receiving an indication that the associated space has a reservation [(e.g. see RoomWizard page 5) ”If a room is in use, the RoomWizard LED status lights are red”].

As for independent claim 11, RoomWizard teaches a system comprising:
a processor and memory associated with the processor [(e.g. see RoomWizard page 3) ”RoomWizard as a stand-alone device”].
a visual indicator having at least a first state indicating a reservation of a space, the visual indicator displaying the first state upon receiving a state indication from the processor [(e.g. see RoomWizard pages 3 and 5) ”Quickly determine occupied and available rooms by a red or green light … indicates a room’s availability quickly, even from a distance. If a room is in use, the RoomWizard LED status lights are red. Green indicates the room is available”].
an input selector providing an activation input to the processor [(e.g. see RoomWizard pages 4 and 11) ”To claim an available room for immediate use …  Press “Use Now” on the RoomWizard touch screen … If the room is available, the touch screen includes the … and “Use Now” buttons”].
the input selection further including a time indicator for providing an indication of corresponding units of time selected [(e.g. see RoomWizard pages 4, 10 and 11) ”Enter the reservation end time by pressing the “+” or “–”buttons to adjust the default end time … RoomWizard displays the current reservation end time and buttons labeled “+” and “-” Press “+” or “–” to add or remove time from the current reservation … The current date and time and the day’s schedule for the meeting room appear at the bottom of the touch screen. Reserved blocks of time appear in red. Available blocks of time are dark blue. The white line on the timeline points to the current block of time … You can quickly see the start and end times of the current reservation or available block of time”].
the processor varying the time indicator upon receiving an input [(e.g. see RoomWizard pages 4, 10 and 11) ”Enter the reservation end time by pressing the “+” or “–”buttons to adjust the default end time … RoomWizard displays the current reservation end time and buttons labeled “+” and “-” Press “+” or “–” to add or remove time from the current reservation … The current date and time and the day’s schedule for the meeting room appear at the bottom of the touch screen. Reserved blocks of time appear in red. Available blocks of time are dark blue. The white line on the timeline points to the current block of time … You can quickly see the start and end times of the current reservation or available block of time”].
wherein upon receiving an activation input the processor sends a first state indication to the visual indicator [(e.g. see RoomWizard pages 5 and 11) ”To claim an available room for immediate use …  Press “Use Now” on the RoomWizard touch screen … Enter the reservation end time by pressing the “+” or “–” buttons to adjust the default end time … If a room is in use, the RoomWizard LED status lights are red”].

RoomWizard does not specifically teach the input selector further including a rotational sensor indicating rotational movement around the periphery of the input selector, the processor varying the time indicator upon receiving an input from the rotational sensor, or the processor further increasing the time display upon receiving an input of clockwise rotation from the rotational sensor and decreasing the time display upon receiving an input of counter-clockwise rotation from the rotational sensor.  However, in the same field of invention, Uptegraph teaches:
the input selector further including a rotational sensor indicating rotational movement around the periphery of the input selector [(e.g. see Uptegraph col lines 42-45, col 7 lines 8-17) ”Setting dial 22 is captured between the front housing 16 and back housing 18 of timer 10 and setting dial 22 is adapted for rotation in a clockwise and a counter-clockwise direction with respect to the face of timer 10 … In order to activate timer 10 and to set a desired countdown time, setting dial 22 is rotated in a clockwise direction. During such rotation, bit generator contacts 30 on setting dial 22 are swept over the surface of printed circuit board 26. One prong 60 of each of the bit generator contacts 30 is positioned to maintain contact with the continuous conductor 40 on printed circuit board 26. The other prong 60 is positioned for sweeping contact with spaced conductors 42A-42N”].
the processor varying the time indicator upon receiving an input from the rotational sensor [(e.g. see Uptegraph col 3 lines 53-60) ”It is with setting dial 22 that the countdown time displayed by timer 10 is set, increased, or decreased, depending on the user's preference. Clockwise rotation of setting dial 22 with respect to the face of timer 10 increments the countdown time that is displayed by LCD 12. Conversely, counter-clockwise rotation of setting dial 22 with respect to the face of timer 10 decrements the displayed countdown time”].
the processor further increasing the time display upon receiving an input of clockwise rotation from the rotational sensor and decreasing the time display upon receiving an input of counter-clockwise rotation from the rotational sensor [(e.g. see Uptegraph col 3 lines 53-60) ”It is with setting dial 22 that the countdown time displayed by timer 10 is set, increased, or decreased, depending on the user's preference. Clockwise rotation of setting dial 22 with respect to the face of timer 10 increments the countdown time that is displayed by LCD 12. Conversely, counter-clockwise rotation of setting dial 22 with respect to the face of timer 10 decrements the displayed countdown time”].
Therefore, considering the teachings of RoomWizard and Uptegraph, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the input selector further including a rotational sensor indicating rotational movement around the periphery of the input selector, the processor varying the time indicator upon receiving an input from the rotational sensor, and the processor further increasing the time display upon receiving an input of clockwise rotation from the rotational sensor and decreasing the time display upon receiving an input of counter-clockwise rotation from the rotational sensor, as taught by Uptegraph, to the teachings of RoomWizard (e.g. increasing and decreasing time with +/- buttons) because using a dial allows the user to set a countdown time more simply and efficiently (e.g. see Uptegraph col 7 lines 57-59).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Steelcase “RoomWizard II User Manual” <URL: https://www.steelcase.com/content/uploads/2014/12/UserManual_5712.pdf> (hereinafter: RoomWizard) in view of Uptegraph (US 5,933,391), as applied to claim 1 above, and further in view of Hodges (US 2007/0162315 A1).

As for dependent claim 7, RoomWizard and Uptegraph teach the system as described in claim 1, but do not specifically teach further comprising: an occupancy sensor providing an indication of occupancy of the space wherein upon receiving an input from the occupancy sensor indicating the space is occupied, the visual status indicator outputs the second state.  However, in the same field of invention, Hodges teaches:
further comprising: an occupancy sensor providing an indication of occupancy of the space wherein upon receiving an input from the occupancy sensor indicating the space is occupied, the visual status indicator outputs the second state [(e.g. see Hodges paragraph 0027 and claims) ”When a user enters the meeting room where the sensor 102 is located (step 201, FIG. 2), the sensor detects that the room is now occupied (step 202). A signal is sent via connection 103 to the meeting room reservation system 101. This signal may be the raw sensor output or may be a processed signal that indicates a state of occupancy of the meeting room. On receipt of the signal, the meeting room reservation system checks whether the meeting room is free for a specified period of time, X minutes (step 203) where the value of X may be set by the owner of the meeting room reservation system or may be a fixed value. An example value is 15 minutes. If the room is free, i.e. not already reserved in the meeting room reservation system, then the meeting room reservation system makes a new reservation … a processor arranged to determine a stored status of the room as either free or reserved, if the stored status indicates free and the occupancy information indicates a presence in the room, the processor being arranged to automatically update the stored status of the space as reserved”].  Examiner notes that, as shown by primary reference RoomWizard, when the status of the room is occupied, the red LED is illuminated (see pages 3 and 5).
Therefore, considering the teachings of RoomWizard, Uptegraph and Hodges, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add further comprising: an occupancy sensor providing an indication of occupancy of the space wherein upon receiving an input from the occupancy sensor indicating the space is occupied, the visual status indicator outputs the second state, as taught by Hodges, to the teachings of RoomWizard and Uptegraph because by making such an automatic reservation when a meeting room is occupied for an impromptu meeting, other potential users of the meeting room are made aware that the room is no longer available for use and this prevents conflicts between meetings and users of the room (e.g. see Hodges paragraph 0029).

As for dependent claim 8, RoomWizard, Uptegraph and Hodges teach the system as described in claim 7, but RoomWizard and Uptegraph do not specifically teach wherein upon receiving an input from the occupancy sensor indicating the space is not occupied, the visual status indicator outputs the first state.  However, Hodges teaches:
wherein upon receiving an input from the occupancy sensor indicating the space is not occupied, the visual status indicator outputs the first state [(e.g. see Hodges paragraph 0041 and claims) ”If at the occupancy check (step 506) the room is found to be empty, the meeting room reservation system 101 checks whether the X minute reservation made earlier (in step 505) has expired (step 508) and if not cancels the remaining time in the reservation (step 509). This step is not required if the reservation has already expired. The reservation system is therefore left showing that the meeting room is available for use … if the stored status indicates reserved and the occupancy information indicates no presence in the room, the processor being arranged to automatically update the stored status of the space as free and allow potential users of the space to reserve the space”].  Examiner notes that, as shown by primary reference RoomWizard, when the status of the room is available, the green LED is illuminated (see pages 3 and 5).
The motivation to combine is the same as that used for claim 7.

As for dependent claim 9, RoomWizard, Uptegraph and Hodges teach the system as described in claim 8, but RoomWizard and Uptegraph do not specifically teach wherein upon receiving an input from the occupancy sensor indicating the space is not occupied, the visual time indicator provides an output corresponding to no reservation.  However, Hodges teaches:
wherein upon receiving an input from the occupancy sensor indicating the space is not occupied, the visual time indicator provides an output corresponding to no reservation [(e.g. see Hodges paragraphs 0041, 0043) ”If at the occupancy check (step 506) the room is found to be empty, the meeting room reservation system 101 checks whether the X minute reservation made earlier (in step 505) has expired (step 508) and if not cancels the remaining time in the reservation (step 509). This step is not required if the reservation has already expired. The reservation system is therefore left showing that the meeting room is available for use … the feedback device 401 could … provide information on the length of time before the next pre-booked meeting in that room (e.g. "This room is available for the next 2 hours and 20 minutes.")”].  Examiner notes that if the remaining reservation time is cancelled and the meeting room is marked as available, then as shown by primary reference RoomWizard, the timeline would show a dark blue block of time corresponding to an available time period (i.e. no reservation) (see page 4).
The motivation to combine is the same as that used for claim 7.

Response to Arguments
Applicant's arguments, filed 07 November 2022, have been fully considered but they are not persuasive.

Applicant argues that [“The cited passage does not indicate when a space is reserved, but rather when the room is occupied or available … Reserved is a state where a room is neither in use nor available” (Page 6).].

Examiner respectfully disagrees.  First, the claim does not recite the limitation “wherein reserved is a state where a room is neither in use nor available”.  Second, the examiner cannot find within applicant’s specification where this explicit definition of “reserved” is present.  Third, the examiner does not agree with the limiting statement “reserved is a state where a room is neither in use nor available” as there exists a scenario where a user reserves a block of time and occupies the room during that reserved block of time.  Also, dependent claim 7 is contrary to applicant’s remarks, as it recites that “the second state” (i.e. the indication of a reservation) is output when the room is occupied (i.e. occupied = reserved).  Finally, RoomWizard’s use of the word “occupied” is referring to the meeting room being occupied by an advanced reservation or occupied by an impromptu meeting reservation both of which require the user to reserve a block of time (see page 40).  Thus, the combination adequately teaches applicant’s claimed limitation.

Applicant argues that [“The Use Now button is not related to a visual time indicator and, since the button relates to a room that is available, it clearly would not be associated with a timer having a non-zero number” (Page 7).].

Examiner respectfully disagrees.  RoomWizard teaches wherein if the selection input button is activated and the visual time indicator is a non-zero number the visual status indicator outputs the second state in pages 10 and 11 of RoomWizard [“To claim an available room for immediate use … RoomWizard will update the reservation system with the impromptu meeting …  Press “Use Now” on the RoomWizard touch screen … Enter the reservation end time by pressing the “+” or “–” buttons to adjust the default end time … If a room is in use, the RoomWizard LED status lights are red”].  One of ordinary skill in the art, namely a software developer, would recognize that in order to reserve the room for an impromptu meeting with the Use Now button a user must enter an end time for the reservation, which is a non-zero value (e.g. 5:30).  Thus, the combination adequately teaches applicant’s claimed limitation.

Applicant argues that [“Even if the elements of the claims were found in the prior art references, it would not, moreover, be obvious to combine the RoomWizard and Uptegraph references” (Page 7).].

Examiner respectfully disagrees.  Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006).  One of ordinary skill in the art, namely a software/hardware developer, would recognize that modifying RoomWizard’s increment/decrement button based time adjustment with Uptegraph’s dial including a rotational sensor and time indicator varying based on input from the rotational sensor would allow the user to set a countdown time more simply and efficiently (e.g. see Uptegraph col 7 lines 57-59).  The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").

Applicant argues that [“Uptegraph is not analogous art” (Page 8).].

Examiner respectfully disagrees.  In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.  Applicant’s field of endeavor is in the reservation of meeting spaces, while Uptegraph falls within a different realm.  However, Applicant and Uptegraph are both faced with solving problems that will allow a user to set a timer using a rotational dial.  Thus, Uptegraph is analogous art.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2016/0055460 A1 issued to Karlsson on 25 February 2016.  The subject matter disclosed therein is pertinent to that of claims 1-11 (e.g. meeting room reservation system display signage).
U.S. PGPub 2021/0027208 A1 issued to Clark et al. on 28 January 2021.  The subject matter disclosed therein is pertinent to that of claims 1-11 (e.g. meeting room reservation system).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174